DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-17, 19-27, 29-36 are allowed. Regarding claim 1+, the prior art of record fails to disclose combining a result of image recognition tool analysis with a description of the one or more items and meta-tags to create a list of identity markers for the item data; and applying a probability formula utilizing the list of identity markers to determine one or more categories matching one or more predefined categories for the one or more items based on key words and phrases located within the list of identity marker. Closest art Coulier discloses a system that estimates probability of infringement [29], but doesn't have the list of identity markers comprised of a result of an image analysis tool with a description and meta-tags. Regarding claims 17+, the prior art of record fails to disclose an engine configured to enable access to, add, modify and update rules of shippability to include new rules or modified existing rules based on previously received item data and previously received combinations of results of image recognition tool analysis and descriptions and meta-tags, to be utilized by the engine when determining shippability of an item. Closest art Coulier discloses adaptative behavior through Al and neural networks ([36]), but fails to disclose applying it in relation to previously received combinations of results of image recognition tool analysis and descriptions and meta- tags.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687